                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/6/2021


 ANGELIQUE OLEACHEA,

                             Plaintiff,
                                                               No. 17-CV-4797 (RA)
                        v.
                                                                      ORDER
 THE CITY OF NEW YORK, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         Trial in this case is scheduled for July 26, 2021, subject to the availability of a COVID-safe

courtroom. Pursuant to this Court’s May 13, 2021 order, the parties’ required pre-trial submissions, as

set forth in this Court’s Individual Rules & Practices of Civil Cases, were due by July 2, 2021. See Dkt.

96. The parties shall file those submissions by no later than July 9, 2021.



SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
